Citation Nr: 1010238	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  00-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for squamous intra-
epithelial lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from November 1996 to 
September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which, inter alia, denied the Veteran's service connection 
claim for squamous intra-epithelial lesions.  In June 2003, 
August 2003, and September 2006, the Board remanded the case 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to remand, a VA gynecological examination was 
conducted in November 2009.  The examiner stated that the 
Veteran's claims file documented low-grade squamous intra-
epithelial lesion which existed prior to service in September 
1996.  The examiner also stated that she was not able to 
state that the condition was aggravated in service without 
resorting to mere speculation.  

The Veteran's representative, in a January 2010 Informal 
Hearing Presentation, noted that the Veteran contends that 
the squamous intra-epithelial lesions she had prior to 
service were aggravated in service and the claim needed to be 
remanded again to obtain an opinion regarding whether the 
Veteran's condition was aggravated in service.  Another VA 
examination is needed to resolve this issue prior to a 
decision on the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a gynecological examination 
by an OB/GYN physician.  After all 
relevant evidence in the claims file is 
reviewed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's 
preexisting squamous intra-epithelial 
lesions underwent a chronic increase in 
the disability in service that was not 
simply due to the natural progress of the 
disability, and was not simply an 
exacerbation of symptoms existing prior to 
service.  The examiner should address 
whether the treatment rendered in service 
resulted in any improvement or worsening 
of the condition that existed at the time 
of entrance into active service.

The claims file must be made available to 
the examiner in conjunction with the 
examination and that fact should be 
reflected in the examination report.  Any 
further indicated special studies should 
be conducted.  The examiner should clearly 
outline the rationale and discuss the 
medical principles involved for any 
opinion expressed.

2.  After the above development has been 
completed, readjudicate the veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

